DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Status of Claims
This action is in reply to the response and amendments filed on 3 August 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 10, 14, and 19-20 have been amended.
Claims 15-16 are cancelled.
Claims 2-4, 8-9, 11-13, and 17-18 are original / previously presented.
Claims 21-22 are new.
Claims 1-14, and 17-22 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 5-6, 14-15, and 20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objection is rescinded.
Regarding the previous 35 USC 101 rejection of claims 1-6, 10-15, and 19, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-14, and 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16/507,579 filed on 10 July 2019 claims priority from US provisional application 62/714,323 filed on 3 August 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 21 October 2019, and 10 July 2019 have been acknowledged by the Office.

Specification
The disclosure is objected to because of the following informality: ¶[0040] includes a misspelling of the word ‘and’ as ‘ad’ in the sentence “In the illustrated embodiment, historical sensor data 602 is collected and paired with historical mortality data 604 (including failure rates ad descriptions, repair rates and descriptions, warranty claims, etc.) to create a neural net training data set, and then provided to a mortality model training module 608”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17:
Claim 17 recites the limitation "The method of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 16 was cancelled, the Office is interpreting claim 17 as being dependent on claim 10.
Claim 18:
Claim 18 recites the limitation "The method of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 16 was cancelled, the Office is interpreting claim 18 as being dependent on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 10, 12-14, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2017/0278061 A1 to Skaaksrud in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 1:
	Jones, as shown, teaches the following:
A system for determining item mortality based on tracked environmental conditions during transit implemented on at least one processor, the system comprising: 
a processor (Jones Fig 1, ¶[0069] details a processor); and 
a computer-readable medium storing instructions that are operative when executed by the processor (Jones ¶[0049], ¶[0054] details a machine readable medium that includes logic executed by the processor) to: 
receive, from a first sensor within a first container, first sensor data for environmental conditions experienced by a plurality of items during transit in a first container (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a shipment of items during transit, and ¶[0071-73], ¶[0087] details the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container) / cargo space of the transported items); 
receive, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container, (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving environmental sensor data of a shipment of items during transit, and ¶[0073] details the sensors can be placed in / on / in the vicinity of the cargo containers of transported items),
With respect to the following: 
wherein the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container;
Jones, as shown in ¶[0071], ¶[0073], ¶[0087], details that each of the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (e.g. truck, ship, airplane) / cargo space of the transported items (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container), i.e. the first sensor is external of the second container; and ¶[0003] details that a cargo transporter / truck and cargo container may experience an equipment failure that would negatively impact the quality of the cargo during transit, but does not explicitly state the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container.  To the extent that Jones may not explicitly state this, Skaaksrud teaches this limitation where a package with the item(s) (see Fig 59 59130c) (i.e. second container) is within storage unit container A (see Fig 59 59112a) (i.e. first container), and both the package and Storage Unit Container A are also within a transport vehicle (see Fig 59 59000) (i.e. third container); and the container node for Storage Unit Container A is both external to the package and has sensors (i.e. first sensor is external of the second container), noting that ID nodes and container nodes have sensors, and that master nodes can also function as ID nodes (Skaaksrud Fig 55, Fig 59, ¶[0013], ¶[0135], ¶[0147-149], ¶[0585], ¶[0611], ¶[0670]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container as taught by Skaaksrud with the teachings of Jones, with the motivation to “provide quality service” and to “keep track of packages being transported through its delivery network” (Skaaksrud ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container as taught by Skaaksrud in the system of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
generate a mortality model using a neural net trained with historical sensor data and historical mortality data; 
Jones, as shown in ¶[0101], ¶[0110] details generating a mortality model using a trained neural network transferring the data from the sensors and also sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data, and (2) generating the model using a trained neural network.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while it is enroute, and the modeling logic uses machine learning to learn from analyzing the current sensor data, historical sensor observations, and the previous remaining shelf life results (i.e. historical mortality data) to update the models (Bose ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a mortality model trained with historical sensor data and historical mortality data as taught by Bose with the teachings of Jones in view of Skaaksrud, with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a mortality model trained with historical sensor data and historical mortality data as taught by Bose in the system of Jones in view of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural network, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron with the teachings of Jones in view of Skaaksrud in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of Skaaksrud in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jones (in view of Skaaksrud in view of Bose in view of Byron, applying the generated mortality model of Bose as shown above) also teaches the following:
based at least on the received first sensor data and the received second sensor data, use the received first sensor data and the received second sensor data in the generated mortality model to generate mortality data for an item in the plurality of items (Jones ¶[0088-90], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from the sensors at various placement locations of the transported cargo (i.e. received first and second sensor data), based on item-specific protocol and metrics, and ¶[0016], ¶[0227] the item may include one transported item of a plurality of transported items); and
based at least on the generated mortality data for the item in the plurality of items and disposition rules, generate a disposition recommendation for the item in the plurality of items (Jones ¶[0065], ¶[0093], ¶[0195-198], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data associated with one item of the plurality of transported items, such as automatically determining an insurance premium, payout, resale, liquidation, claim processing, and ¶[0206] electronic remedial instructions).
Claim 3:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 1.  Jones also teaches the following:
wherein the sensor data comprises measurements from at least one sensor selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2).
Claim 4:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 1.  Jones also teaches the following:
wherein the disposition rules specify exposure conditions or a threshold of the mortality indicating acceptance, acceptance but at a reduced price, deferral to a secondary inventory market, or rejection of the item of the plurality of items (Jones ¶[0151] details rules where the quality metric is above or equal to the insured quality metric (threshold) and no insurance claim is paid (i.e. acceptance of goods), and rules where the quality metric is below the insured quality metric then the goods are accepted (salvage value) and a claim is paid at the shipment value minus the salvage value, i.e. acceptance but at a reduced price).
Claim 5:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 1.  Jones also teaches the following.  Jones also teaches the following:
wherein determining mortality data for the item comprises: comparing the received first sensor data and the received second sensor data against a damage threshold to generate the mortality data (Jones ¶[0069], ¶[0112-120], ¶[0142-145], ¶[0192], ¶[0204-205] details comparing operating sensor data against predetermined thresholds such as whether a temperature is too low or too high or exceeding a normal range, and when shocks based on road surface are too high (first / second sensor data, damage thresholds) and storing an indication of these as an event for the quality metric; and ¶[0205], Fig 21 also comparing sensor temperature, humidity, water level, moisture, and ventilation data against green / yellow / red thresholds to determine whether claim threshold criteria is met for cargo’s current loss, i.e. mortality data).
Claim 10:
	Claim 10 recites substantially similar limitations as claim 1 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 3 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 13:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 10.  Jones also teaches the following:
automatically generating an insurance claim based at least in part on the generated disposition recommendation for the item in the plurality of items (Jones ¶[0009], ¶[0093], ¶[0134], ¶[0151], ¶[0205] details automatically generating insurance based tasks regarding claims based on the quality metric, which includes automatic payment of the claim payment to be issued).
Claim 14:
	Claim 14 recites substantially similar limitations as claim 5 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 5 respectively.
Claim 17:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 10.  Bose (of Jones in view of Skaaksrud in view of Bose in view of Byron) also teaches the following:
wherein generating the mortality model further comprises generating the mortality model using data for the at least the item in the plurality of items (Bose ¶[0026], ¶[0038], ¶[0080], ¶[0040], ¶[0100] details generating and updating the model from current sensor observations (e.g. temperature, oxygen / gas measurements) while the mobile item of the packages / perishable goods is in transit).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model using data for the at least the item in the plurality of items as taught by Bose in the system of Jones in view of Skaaksrud (in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 10.  Bose (of Jones in view of Skaaksrud in view of Bose in view of Byron, applying the machine learning model is a neural net, as per Byron above; and the sensor data includes first sensor data and second sensor data, as per Jones above) also teaches the following:
further training the neural net trained with the received first sensor data and the received second sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] continuing to adapt the machine learning model based on learning from the collected sensor data, sensor data includes temperature, oxygen / gasses (i.e. first and second sensor data, per Jones)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training the model (neural net, per Byron) trained with the received sensor data (first sensor data and the received second sensor data, per Jones) as taught by Bose with the teachings of Jones in view of Skaaksrud (in view of Bose in view of Byron), with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  
Claim 21:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 1.  Skaaksrud (of Jones in view of Skaaksrud in view of Bose in view of Byron) also teaches the following:
wherein: the third container is a transport container (Skaaksrud Fig 59 details the transport vehicle (third container) contains both the container (second container) and package with the item (first container)), and
the third container includes a third sensor within the third container, the third sensor configured to capture third sensor data for environmental conditions experienced by the plurality of items during transit in the third container (Skaaksrud Fig 59, ¶[0013], ¶[0585], ¶[0847] details the vehicle includes a master node which may also include a sensor that captures sensor-based events and environmental conditions including temperature / humidity, and the vehicle sensor also receives temperature data from other sensors and nodes within the vehicle regarding packages to monitor shipping temperature).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the third container is a transport container, third container includes a third sensor within the third container, the third sensor configured to capture third sensor data for environmental conditions experienced by the plurality of items during transit in the third container as taught by Skaaksrud in the system of Jones (in view of Skaaksrud in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2017/0278061 A1 to Skaaksrud in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al., as applied to claims 1 and 10, and further in view of US patent application publication 2018/0096175 A1 to Schmeling et al.
Claim 2:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein receiving sensor data comprises receiving sensor data from a blockchain.
Jones (in view of Skaaksrud in view of Bose in view of Byron), as shown in ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a package during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by Schmeling with the teachings of Jones in view of Skaaksrud in view of Bose in view of Byron, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by Schmeling in the system of Jones in view of Skaaksrud in view of Bose in view of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 2 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 22:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teaches the limitations of claim 1.  With respect to following:
wherein the first container further includes a lock unit, the lock unit being blockchain-enabled and configured to generate a blockchain entry upon an event involving the lock unit.
Jones, as shown in ¶[0071-73], ¶[0087] details a first container; and ¶[0086], ¶[0212] details storing data in a blockchain and obtaining data from the blockchain to prove when loss occurs to track assignment / liability regarding parties, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  Hence, Jones does not explicitly state the container has a lock unit, the lock unit being blockchain-enabled and configured to generate a blockchain entry upon an event involving the lock unit. However, Schmeling teaches this limitation, where a package container with blockchain capability includes a security mechanism lock such that items within are only released when specified contract terms in the smart-contract are met; and blockchain events are written at events throughout the supply chain including each time the packaged item is transferred, each time the package is released (e.g. blockchain also verifies timestamp of previous release), and any other transaction since all transactions may be recorded to the ledger (Schmeling ¶[0040], ¶[0056], ¶[0070], ¶[0088], ¶[0117]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first container further includes a lock unit, the lock unit being blockchain-enabled and configured to generate a blockchain entry upon an event involving the lock unit as taught by Schmeling with the teachings of Jones in view of Skaaksrud in view of Bose in view of Byron, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first container further includes a lock unit, the lock unit being blockchain-enabled and configured to generate a blockchain entry upon an event involving the lock unit as taught by Schmeling in the system of Jones in view of Skaaksrud in view of Bose in view of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2017/0278061 A1 to Skaaksrud in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al., as applied to claim 1 above, and further in view of “Prognostic modelling options for remaining useful life estimation by industry” (2010) to Sikorska et al. in view of “Lifetime Estimation Using Only Failure Information From Warranty Database” (2009) to Alam et al.
Claim 6:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the historical mortality data comprises: historical failure rates and descriptions, historical repair rates and descriptions, and historical warranty claims.
Bose (of Jones in view of Skaaksrud in view of Bose in view of Byron), as shown in ¶[0036-38], ¶[0078-80], ¶[0102-104] details historical mortality data includes historical sensor observations, manually added maintenance reports, and previous remaining shelf life results for products including spoiled results identifying evolving patterns (historical failure rates and descriptions). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the historical mortality data comprises: historical failure rates and descriptions as taught by Bose in the system of Jones in view of Skaaksrud (in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. However, Jones / Skaaksrud / Bose / Byron but does not explicitly state historical mortality data includes (1) historical repair rates and descriptions and (2) historical warranty claims.
	Regarding (1) historical mortality data includes historical repair rates and descriptions, Sikorska teaches this limitation such that artificial neural networks compute remaining useful life based on analyzing maintenance history features (i.e. historical repair descriptions), and time since last overhaul, i.e. historical repair rates (Sikorska pg. 1827 section 8 Artificial neural networks ¶ beginning “Artificial Neural Networks compute an estimated output for the remaining useful life of a component/machine…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include historical mortality data includes historical repair rates and descriptions as taught by Sikorska with the teachings of Jones in view of Skaaksrud in view of Bose in view of Byron, with the motivation to “manage business risks that result from equipment failing unexpectedly” and “generalize and adapt solutions from a limited data set” (Sikorska Abstract, pg. 1827 section 8 Artificial neural networks ¶ beginning “Artificial Neural Networks compute an estimated output for the remaining useful life of a component/machine…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include historical mortality data includes historical repair rates and descriptions as taught by Sikorska in the system of Jones in view of Skaaksrud in view of Bose in view of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Regarding (2) historical mortality data includes historical warranty claims, Alam teaches this limitation collecting and analyzing warranty claims and the months to failure and failure modes (i.e. historical failure rates and descriptions) to estimate lifetime of a product (Alam pg. 573 Abstract, Pg. 573 section II Data and Model ¶ beginning “Warranty claim records, which are usually provided by a maintenance or service department…”, pg. 575 section B. Two Failure Modes ¶s beginning “Suppose that an automobile component is subject to two failure modes…”, pg. 579 section V An Example ¶ beginning “For the sake of illustration, let us consider real warranty data for a specific unit…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include historical mortality data includes historical warranty claims as taught by Alam with the teachings of Jones in view of Skaaksrud in view of Bose in view of Byron in view of Sikorska, with the motivation to “get information about true reliability of their products” (Alam Abstract).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include historical mortality data includes historical warranty claims as taught by Alam in the system of Jones in view of Skaaksrud in view of Bose in view of Byron in view of Sikorska, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2017/0278061 A1 to Skaaksrud in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al., as applied to claim 1, and further in view US patent application publication 2015/0071757 A1 to Daczko et al.
Claim 7:
	Jones in view of Skaaksrud in view of Bose in view of Byron, as shown above, teaches the limitations of claim 1.  With respect to the following:
generate the mortality model as a tiered mortality model to predict a failure rate and an expected remaining lifespan of the item in the plurality of items using a neural net trained with historical sensor data and historical mortality data,
As shown above in the rejection of claim 1, Jones in view of Skaaksrud in view of Bose in view of Byron, teaches generating the mortality model… using a neural net trained with historical sensor data and historical mortality data (See Bose ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]; see Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15; and the rejection above for reasons and rationale to combine).  Next, Jones, as shown in Fig 21, ¶[0122], ¶[0134], ¶[0201] details the mortality model may include green / yellow / red tiers that predict quality degradation (expected remaining lifespan) using quality metrics, and identifying when metrics are showing a growing rate of declining value (predicting a failure rate), but the model as tiered is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Daczko teaches this remaining limitation, with a mortality model that is tiered based on degree or magnitude of the quality metric including green / yellow / red tiers, where the yellow tier may indicate ‘ageing’ (i.e. predicted failure rate); and green may indicate ‘fresh’, yellow may indicate ‘expiring soon’, and red may indicate ‘stale’ / ‘spoiled’, aligning with metrics for remaining shelf life and shelf life expectancy (i.e. expected remaining lifespan) for items of a plurality of items (Daczko ¶[0033], ¶[0037]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the mortality model as a tiered mortality model to predict a failure rate and an expected remaining lifespan of the item in the plurality of items as taught by Daczko in the system of Jones in view of Skaaksrud in view of Bose in view of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jones (in view of Skaaksrud in view of Bose in view of Byron in view of Daczko, applying the tiered mortality model of Daczko as shown above) also teaches the following:
wherein the tiered mortality model includes first data for a first component of the item and second data for a second component of the item (Jones ¶[0088], ¶[0095], ¶[0194] details the mortality quality metric includes data for temperature / humidity / shock effects of the cargo (i.e. first / second / third components of the item) regarding the remaining quality of the cargo obtained from sensors at various placement locations for the item).
Claim 8:
	Jones in view of Skaaksrud in view of Bose in view of Byron in view of Daczko, as shown above, teaches the limitations of claim 7.  Bose (of Jones in view of Skaaksrud in view of Bose in view of Byron in view of Daczko) also teaches the following:
wherein generating the mortality model further comprises generating the mortality model using data for at least the item in the plurality of items (Bose ¶[0026], ¶[0038], ¶[0080], ¶[0040], ¶[0100] details generating and updating the model from current sensor observations (e.g. temperature, oxygen / gas measurements) while the mobile item of the packages / perishable goods is in transit).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model further comprises generating the mortality model using data for at least the item in the plurality of items as taught by Bose in the system of Jones in view of Skaaksrud (in view of Bose in view of Byron in view of Daczko), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Jones in view of Skaaksrud in view of Bose in view of Byron in view of Daczko, as shown above, teaches the limitations of claim 7.  Bose (of Jones in view of Skaaksrud in view of Bose in view of Byron in view of Daczko, applying the machine learning model is a neural net, as per Byron above; and the sensor data includes first sensor data and second sensor data, as per Jones above) also teaches the following:
wherein the instructions are further operative to: further train the neural net trained with the received first sensor data and the received second sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] continuing to adapt the machine learning model based on learning from the collected sensor data, sensor data includes temperature, oxygen / gasses (i.e. first and second sensor data, per Jones)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training model with the received first sensor data and the received second sensor data as taught by Bose with the teachings of Jones in view of Skaaksrud (in view of Bose in view of Byron in view of Daczko), with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2018/0096175 A1 to Schmeling et al. in view of US patent application publication 2017/0278061 A1 to Skaaksrud in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 19:
Jones, as shown, teaches the following:
One or more computer storage devices having computer-executable instructions stored thereon for determining item mortality based on tracked environmental conditions during transit, which, on execution by a computer, cause the computer to perform operations comprising (Jones ¶[0049], ¶[0069], ¶[0093] details a computer readable medium storing instructions executed by a processor to track sensory data of a shipment and determine the current quality metric):
With respect to the following: 
receiving, from a blockchain, first sensor data for environmental conditions experienced by a plurality of items during transit,
Jones, as shown in ¶[0055], ¶[0068-69], ¶[0093], ¶[0227] details receiving sensor data of a package of goods / items during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item / items tracking through transit, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054-56], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain first sensor data for environmental conditions experienced by a plurality of items during transit as taught by Schmeling with the teachings of Jones, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain first sensor data for environmental conditions experienced by a plurality of items during transit as taught by Schmeling in the system of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jones (in view of Schmeling) also teaches the following:
wherein the first sensor is located within a first container (Jones ¶[0071-73], ¶[0087] details the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (note the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container) / cargo space of the transported items),
receiving, from a second sensor within a second container, second sensor data for the environmental conditions experienced by the plurality of items during transit in the second container (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving environmental sensor data of a shipment of items during transit, and ¶[0073] details the sensors can be placed in / on / in the vicinity of the cargo containers of transported items),
With respect to the following:
wherein the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container;
Jones, as shown in ¶[0071], ¶[0073], ¶[0087], details that each of the sensors can be placed in / on / in the vicinity of the cargo containers / cargo transporter (e.g. truck, ship, airplane) / cargo space of the transported items (noting the Applicant’s specification ¶[0027] details that containers may variously represent any of a tote, rail car, truck trailer, shipping container), i.e. the first sensor is external of the second container; and ¶[0003] details that a cargo transporter / truck and cargo container may experience an equipment failure that would negatively impact the quality of the cargo during transit, but does not explicitly state the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container.  To the extent that Jones may not explicitly state this, Skaaksrud teaches this limitation where a package with the item(s) (see Fig 59 59130c) (i.e. second container) is within storage unit container A (see Fig 59 59112a) (i.e. first container), and both the package and Storage Unit Container A are also within a transport vehicle (see Fig 59 59000) (i.e. third container); and the container node for Storage Unit Container A is both external to the package and has sensors (i.e. first sensor is external of the second container), noting that ID nodes and container nodes have sensors, and that master nodes can also function as ID nodes (Skaaksrud Fig 55, Fig 59, ¶[0013], ¶[0135], ¶[0147-149], ¶[0585], ¶[0611], ¶[0670]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container as taught by Skaaksrud with the teachings of Jones in view of Schmeling, with the motivation to “provide quality service” and to “keep track of packages being transported through its delivery network” (Skaaksrud ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second container is within the first container, the first sensor is external of the second container, and each of the second container and the first container are located inside a third container as taught by Skaaksrud in the system of Jones in view of Schmeling, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jones (in view of Schmeling in view of Skaaksrud) also teaches the following:
the first sensor data and the second sensor data comprise measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO.sub.2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2); 
With respect to the following:
generating a mortality model using a neural net trained with historical sensor data and historical mortality data; 
Jones, as shown in ¶[0101], ¶[0110] details generating a mortality model using a trained neural network transferring the data from the sensors and also sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data, and (2) generating the model using a trained neural network.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while it is enroute, and the modeling logic uses machine learning to learn from analyzing the current sensor data, historical sensor observations, and the previous remaining shelf life results (i.e. historical mortality data) to update the models (Bose ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a mortality model trained with historical sensor data and historical mortality data as taught by Bose with the teachings of Jones in view of Schmeling in view of Skaaksrud, with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a mortality model trained with historical sensor data and historical mortality data as taught by Bose in the system of Jones in view of Schmeling in view of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural network, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron with the teachings of Jones in view of Schmeling in view of Skaaksrud in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of Schmeling in view of Skaaksrud in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jones (in view of Schmeling in view of Skaaksrud in view of Bose in view of Byron, applying the generated mortality model of Bose as shown above) also teaches the following:
based at least on the received first sensor data and the received second sensor data, using the received first sensor data and the received second sensor data in the generated mortality model to generate mortality data for an item in the plurality of items (Jones ¶[0088-90], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from the sensors at various placement locations of the transported cargo (i.e. received first and second sensor data), based on item-specific protocol and metrics, and ¶[0016], ¶[0227] the item may include one transported item of a plurality of transported items); and
based at least on the generated mortality data for the item in the plurality of items and disposition rules, generating a disposition recommendation for the item in the plurality of items (Jones ¶[0065], ¶[0093], ¶[0195-198], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data associated with one item of the plurality of transported items, such as automatically determining an insurance premium, payout, resale, liquidation, claim processing, and ¶[0206] electronic remedial instructions).
Claim 20:
Jones in view of Schmeling in view of Skaaksrud in view of Bose in view of Byron, as shown above, teach the limitations of claim 19. Bose (of Jones in view of Schmeling in view of Skaaksrud in view of Bose in view of Byron, applying the machine learning model is a neural net, as per Byron above; and the sensor data includes first sensor data and second sensor data, as per Jones above) also teaches the following:
wherein the instructions further cause the computer to perform operations comprising: further training the neural net trained with the received first sensor data and the received second sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] continuing to adapt the machine learning model based on learning from the collected sensor data, sensor data includes temperature, oxygen / gasses (i.e. first and second sensor data, per Jones)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training the model (neural net, per Byron) trained with the received sensor data (first sensor data and the received second sensor data, per Jones) as taught by Bose with the teachings of Jones in view of Skaaksrud (in view of Bose in view of Byron), with the motivation to “identify patterns that are evolving and/or hard to foresee when hard- coding a rules-based system” (Bose ¶[0080]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628